DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the holding zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this action, claim 20 is being treated as if it depends from claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 8, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2008/0273072).
Claims 1, 8 and 16-17:  Chung teaches a process of forming a material layer on an OLED (Abst.; ¶ 0002), comprising the steps of: loading a substrate into a printing zone 110 using a robotic arm (i.e. claimed substrate handler) (¶ 0031); printing an organic ink on the substrate while in the printing zone (¶ 0032); transferring the substrate from the printing zone to a buffer chamber 150 having the robotic arm therein (i.e. claimed transfer module and claimed holding zone) (¶¶ 0034-0036); transferring the substrate to a drying chamber (i.e. claimed treatment zone) (¶¶ 0037-0038); drying the substrate to form a film layer on the substrate (¶¶ 0037-0038); and removing the substrate from the drying chamber (¶ 0049).  
Claim 14:  Chung teaches that the organic film is formed over at least a portion of a transistor (and therefore encapsulates at least the covered portion) (¶ 0033).
Claim 18: Chung teaches that the substrate moves in a u-shape between the printing zone 110, holding zone 150 and drying zone 160b (see, e.g., Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Mainberger et al. (US 2002/0071745).
Claims 2, 3 and 5:  Chung teaches that the substrate mover is a robotic arm, but fails to provide any details about the arm.  Mainberger teaches a robotic arm for moving substrates between zones (Abst.) and explains that the arm has an articulated grasping end equipped with a vacuum suction device (Abst.; Fig. 1).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a robotic arm with an articulated grasping end having a vacuum suction device as the substrate moving robotic arm in Chung with the predictable expectation of success.
Claim 11:  Chung teaches that the substrate is moved to the transfer module after drying, but fails to disclose that a separate robot arm is used to move it again.  Mainberger teaches that it is suitable to use two robotic arms to move substrates between zones (Abst.).  Additionally, the duplication of parts is considered prima facie obvious.  MPEP § 2144.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a second robotic arm to move the dried substrate in Chung with the predictable expectation of success.
Claims 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Somekh et al. (US 2010/0201749).
Claims 4, 12 and 13:  Chung teaches that a robotic arm is one suitable means for moving the substrate between zones (¶ 0036), but fails to teach use of a gas cushion.  Somekh teaches a coating process comprising moving the substrate between zones and explains that another suitable means for .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Chen (US 2012/0326139).
Claims 6 and 7:  Chung teaches that the coated substrate can be transferred to additionally process chambers (¶ 0049), but fails to expressly teach coating a second organic ink over the first.  Like Chung, Chen teaches a process of forming an OLED (Abst.) and explains that the process involves depositing and drying multiple organic layers on one another to form the device (¶ 0056).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed additional deposition and baking/drying steps in the process of Chung in order to have successfully formed the OLED. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Hayashi (US 2003/0175414).
Claims 9 and 10:  Chung fails to teach controlling the environment of the chambers.  Hayashi teaches a process of forming an OLED (Abst.) and explains that chambers should be controlled to have a desired temperature and to limit the concentration of reactive species to less than 10 ppm in order to improve the yield of the OLED (¶¶ 0045-0051).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have controlled the temperature and reactive species concentration in the process of Chung in order to have improved the yield of the formed OLEDs.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Lee et al (US 2013/0284354).
Claim 15:  Chung does not discuss the use of UV radiation, but also does not limit the type of organic layer formed for the OLED.  Lee teaches a process of forming an OLED (Abst.) and explains that some of the layers formed benefit from UV curing during the drying step (¶ 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included UV treatment during the treatment step of Chung depending on what type of organic layer for the OLED was being formed with the predictable expectation of success.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Takanabe et al. (US 5,388,944).
Claim 19:  Chung teaches that the drying chambers are designed to accommodate a plurality of substrates, but fails to teach a stacked arrangement within the buffer chamber.  Takanabe teaches a process of handling a plurality of substrates wherein the wafers are stacked in a holding chamber that is moved up and down to align with other processing chambers (3:16-21), explaining that such a configuration allows for the reduction in undesired reactions with the outside environment (2:19-29).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided for multiple substrates in a stacked manner in the holding chamber of Chung in order to have reduced undesired reactions with the outside environment.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Perlov et al. (US 5,951,770).
Claim 20:  Chung teaches that the drying chambers are designed to accommodate a plurality of substrates, but fails to teach a rotatable platform.  Perlov teaches a process of handling a plurality of substrates and explains that a turntable is used which accommodates the substrates and rotates to deliver the substrate to the desired location (4:19-30), explaining that this improves the throughput of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 4, 6 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,537,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of these claims is claimed in the ‘911 Patent.
Claims 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,537,911 in view of Mainberger for the same reasons given above.
Claims 6 and 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,537,911 in view of Chen for the same reasons given above.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,537,911 in view of Takanabe for the same reasons given above.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,537,911 in view of Perlov for the same reasons given above.
Claims 1, 2, 4 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,579,905. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of these claims is claimed in the ‘905 Patent.
Claims 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,579,905 in view of Mainberger for the same reasons given above.
Claims 6 and 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,579,905 in view of Chen for the same reasons given above.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,579,905 in view of Takanabe for the same reasons given above.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,579,905 in view of Perlov for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712